Case 3:20-cv-00729-CRS Document 1 Filed 10/30/20 Page 1 of 4 PageID #: 1




                                                     3:20-cv-729-CRS
Case 3:20-cv-00729-CRS Document 1 Filed 10/30/20 Page 2 of 4 PageID #: 2
Case 3:20-cv-00729-CRS Document 1 Filed 10/30/20 Page 3 of 4 PageID #: 3
Case 3:20-cv-00729-CRS Document 1 Filed 10/30/20 Page 4 of 4 PageID #: 4
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 1 of 9 PageID #: 5
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 2 of 9 PageID #: 6
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 3 of 9 PageID #: 7
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 4 of 9 PageID #: 8
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 5 of 9 PageID #: 9
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 6 of 9 PageID #: 10
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 7 of 9 PageID #: 11
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 8 of 9 PageID #: 12
Case 3:20-cv-00729-CRS Document 1-1 Filed 10/30/20 Page 9 of 9 PageID #: 13
                        Case 3:20-cv-00729-CRS Document 1-2 Filed 10/30/20 Page 1 of 2 PageID #: 14
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)       PLAINTIFFS                                                                                         DEFENDANTS
    UNITED STATES OF AMERICA                                                                                    FIVE THOUSAND NINE HUNDRED DOLLARS IN U.S. CURRENCY

    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
     (c)     Attorney's (Firm Name, Address, and Telephone Number)
                                                                                                                               LAND INVOLVED.
                                                                                                                Attorneys(If Known)
    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                 III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                     and One Box for Defendant)
u1         U.S. Government               u 3 Federal Question                                                                          PTF     DEF                                         PTF      DEF
             Plaintiff                            (U.S. Government Not a Party)                         Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                       of Business In This State

u2         U.S. Government               u 4 Diversity                                                  Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
             Defendant                                                                                                                                    of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
            CONTRACT                                         TORTS                                      FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY               u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -          u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice            u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                 of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability           u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal          u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product              u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                   u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                      Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud                u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                       LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal             u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                    Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage            u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability           u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                            & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS              u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate          u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                  u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                       Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                        26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                              u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                  Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                      to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                           u   950 Constitutionality of
                                             Other                                                                                                                               State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                    (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                   Transferred from                                                       Judge from
u1         Original      u 2     Removed from               u 3 Remanded from                     u4
                                                                                             Reinstated or                u 5
                                                                                                                   another district    u 6 Multidistrict                        u 7       Magistrate
           Proceeding            State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                         21 U.S.C. 881(a)(6)
                                            Brief description of cause:
                      drug related seizure of property
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                     DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    10/30/20                                                                                      Amy M. Sullivan Digitally signed by Amy M. Sullivan
                                                                                                                  Date: 2020.10.30 10:57:28 -04'00'
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                     JUDGE                           MAG. JUDGE
                    Case 3:20-cv-00729-CRS Document 1-2 Filed 10/30/20 Page 2 of 2 PageID #: 15
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
 Case 3:20-cv-00729-CRS Document 1-3 Filed 10/30/20 Page 1 of 3 PageID #: 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

UNITED STATES OF AMERICA


                                                                                      PLAINTIFF

v.                                    CASE ACTION NO: _____________________
                                                        3:20-cv-729-CRS
                                                            Electronically filed
FIVE THOUSAND NINE HUNDRED DOLLARS
IN UNITED STATES CURRENCY ($5,900.00)

                      WARRANT OF ARREST IN REM AND NOTICE


TO:    THE UNITED STATES DRUG ENFORCEMENT ADMINISTRATION
       AND/OR ANY OTHER DULY AUTHORIZED LAW
       ENFORCEMENT OFFICER:


       WHEREAS the United States Attorney for the Western District of Kentucky has filed a

Verified Complaint for Forfeiture In Rem against the above-named defendant property on the

30th day of October, 2020, alleging that the defendant property is subject to seizure and forfeiture

to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

       And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In

Rem, there is probable cause to believe that the defendant property so described therein

constitutes property that is subject to forfeiture for such violations, and that grounds for issuance

of a Warrant of Arrest In Rem exist, pursuant to Supplemental Rule G(3) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (ASupplemental Rules@);

       YOU ARE THEREFORE ORDERED to seize and arrest the defendant property, and to

take the defendant property into your possession for safe custody, until further order of the

Court; and to make your return as provided by law.
 Case 3:20-cv-00729-CRS Document 1-3 Filed 10/30/20 Page 2 of 3 PageID #: 17




         YOU ARE FURTHER ORDERED to send notice to the record owner and any other

person believed to have a claim to or interest in the defendant property a copy of the Complaint,

Notice of Forfeiture, and this Warrant in a manner consistent with the principles of service of

process of any action in rem under the Supplemental Rules and the Federal Rules of Civil

Procedure, within a reasonable time of seizure, and, to admonish any persons holding a claim to

the defendant property to file their claims with the Clerk of this Court within thirty-five (35) days

after execution of this process, and to serve their answers within twenty-one (21) days after filing

their claims, and finally, that they must serve a copy of any claim and/or pleading upon the

Assistant United States Attorney, Amy M. Sullivan, 717 West Broadway, Louisville, Kentucky

40202.

         YOU ARE FURTHER ORDERED, in the event that the defendant property is not

released within ten (10) days of execution of process, that you shall cause publication of public

notice, as required by Rule G(4) of the Supplemental Rules. Such notice shall be published for

thirty days at www.forfeiture.gov. This notice shall state that anyone claiming an interest in the

defendant property must file: 1) a claim within sixty (60) days from the start of the publication

on the internet at www.forfeiture.gov; and 2) an answer within twenty-one (21) days after filing

a claim.

         IT IS FURTHER ORDERED that, promptly after execution of this process, you shall file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.
 Case 3:20-cv-00729-CRS Document 1-3 Filed 10/30/20 Page 3 of 3 PageID #: 18




Tendered by:
Amy M. Sullivan
Assistant United States Attorney
717 West Broadway
Louisville, KY 40202
(502)582-5911
(502)582-5097(fax)
amy.sullivan@usdoj.gov

cc:    United States Attorney (AMS) - two certified copies of order and
       two certified copies of the Verified Complaint
